Appeal by defendant from an order of the County Court, Suffolk County, dated “April 1, 1960,” denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered September 29, 1954, convicting him, on his plea of guilty, of assault in the second degree and, after a jury trial of the issue as to his identity on an information accusing him of a prior felony conviction in Virginia, sentencing him as a second felony offender to serve a term of 5 to 10 years. Appeal dismissed. Defendant’s notice of appeal is dated April 19, 1960, and was filed in the County Clerk’s office of Suffolk County on April 25, 1960. The notice states that the appeal is taken from an order dated April 1, 1960. There is no such order in the record. The record discloses that, while the County Judge on April 1, 1960, did render his decision denying defendant’s coram nobis application, the official order of denial was not made until May 17, 1960. It also appears that a second order was made on June 13, 1960, again denying the application. Such order recites additional papers and apparently was made on defendant’s application for rcargument. Defendant has failed to appeal, however, either .from the order of May 17 or June 13, 1960. Under the circumstances, the defendant’s purported appeal from a nonexistent order of April 1, 1960, is dismissed. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.